OFFICE    OF THE   ATTORNEY     GENERAL        OF TEXAS
                                 AUSTIN
GROVERSELLERS
ATTORNWGXNNLRAL




                                                    .,
                                                     *
    iionomblo T. Y. Buftln&ton
    County Attornay
    Oriiniba County
    Anndarron,Torn8 _
    Dear Sirs                   Opinion no. 0.6ii7
                                                             n




            Your letter  0r~Ap
    ion 0r this departiwnt on
    in part aa rOu0wa




                        7332 (Varnan~r) provlbf-a where County
                        ar Diatriot    Btornry   ra:lr to aot that;
                        uoh inSkno.8      th0 fOO8 herein tr?Nided
                        0rrbr8      aha-il nob be a8008nd  or ool-
                         aa4 Lag. 2ua c* 6. 193r.
                   WIOUM the Dieriot      Clerk put the ~2.00
              ltto r n*y w,r
                       r008 a8 pwt or         the ooat89
500. T, P. aufrington, page 2          .':

          w#han dar0naant raises citation and sherirr
       perrom@ no sar~lo~ in the tax suit, shall the
       ahertii'a $2.00 roe be navslrthaless
                                          ?saesaod by
       the District clerk?
           "There is a contraot ror the oolle,ctlon0r
        taxas In Qrimes county, tha oollaotor of tha
        tax riohe the 42.00 attornoy*r rse:iassas8aa
       and paid   to him.*

        Artlols 7332, Vernon's Annotated Clvll Statutes, ia
in part as rollowe:
           "The County or Dirtriot Attornay shall repro-
        sent the atate and Oounty l.nall suits against
        delinquent tax-payers,ana all sum oollaotad
        shaW ba paid over liuwdfatalyto the County col-
       lootor.
           *Before riling suito for the r000v0ry  or dalln-
       quant taxes ror any year, notioa   shall be &van to
       the owner or owners 0r said property as ia provided
       for in Artiola 7324 or th8 Ravlaad civil Statutes
       or Toxss, 1925, as amended by Chapter 117, Pago 196,
       dots or the lrorty-Seoond Laglalatura, ilagular3089
       sfon. The roes herein provldad for shall not aooruo
       to nor ahall the various OtiiOsr8   heroin nuned be
       entitled thereto in any suit unless it be proved
       that notioe has been given to tha owner ror the
       time and in the manner provided by Ian.
          *IIIall oaaas, the aofqmasatlon or said Attorney
       ahall be Two ($2.00) Dollars ror the rir6t traat and
       Ona ( "1.00) Dollar ror eaoh additional traot up 80
       four 141, but 8aid tee ln no oasa to axosed Fiva
       ($5.00) Dollars.   And providad,  that In any suit
       brought s&atast       any indfvidual   or corporato owner,
       all past dur tax08 ror all prrvlous yaars 011auoh
       traot or traots shall be inoluded) and provldod,
       iqrthar that iiharsthere are sovaral lots in the
       ssms addition or subdivisiondolinquant belonging
       to the sana ownir, a%1 said dal.inqwnt iots shall
       ba made the subjeot Or a ainglo suit.

          *All roar provided ror tha oifioatr hamin shall
       be treated a8 r008 0r orrio 02148ccounted ror aa
       auoh, and said orrioarr shall not reoeiva nor retain
       said roar in axoasa or the maxiaurpooiilpeneation
                                                                532

Xoon.T. P. BiiffIAgtOA, page 3

       allowed mid orrioers undsr the laws or this State;
       and providaa rurther that the oourityAttorney, crlm-
       inal Diatriat Attorney or Dirtriot Attornay shall
       not b elntitlaa to tha r008 herein providea.ror IA
       iAStsAUO8 whore suoh dOliApUOA~ tSXS8 are oollaotea
       under oontnots                             Court an&
                        between the Coamf.asfoncrrsl
       oth6rs ror the oollaotlon or suoh tsxas, and In suoh
       lnstano*s t&a roes harain providad $or 8uoh orr50ers
       ohs11 not br assesaod nor oollsotaQ
           *The ziherirror Con&able or the county IA which
       the suit Is prndtng shall rsoelva a tee or Two (;~2.00)
       Dollars Fn aaoh ease whioh will oovar the aarvioe of
       all preo(188, and the riling ot the property and
       axeouting dead8 ror sms. II, iA ~IAYSWh suit,
       prooesa 1s 18auOd to be served in Counties other
       than tha OAe iA whloh the suit ia pendin&   tha
       sherirr or coAstabls earring the same sheI. raoelva
       a rea of One ($1.00) Dollar In aaoh ault ror hIs
       mervioas.
          "The Diatrlot Clerk shall raoaivo 6 roe or Two
       (;2.GO) Dollars 5&ifull for his serrioea in sash aase.
          “The County Clark shall raoaiva Ona (,$l.OO)Dollar
       IA full for his sarvioas in aaoh oass,
           ~rovIaaa, that the re88 herein provided ror In
       oonneotlonwith Aellnquant tax suit8 shall oonstltute
       the 0~l.yrees that shall ba charged by 84ia 0rrIaere
       ror preparing, riling, lnetltutlng, and proseouting
       Suit8 011 dSuAqUSAt $8X08 aAd USOUriA6 OOllSOtiOA
       thereof, aod all laws in oonrliot herewith are hereby
       ;Pepeaiea.~
      Art. 7333, v.   A. C. a., pr0viaS8;

         WA e&ah ease Suoh r608 shall be taxed a8 ooats
      against the land to be sold under juA&%oAt ror tams,
      and paid out or the proae8dr or aala or sad artsr
      the taxes, penalty and.fntorast due tharaon ara ala,
      and in no oasa shall the Btota or ooupty bo llabP0
       thonror,*

      tit,   7335, v. A. 12, se, la as rou~8:
                                                                 533

fion.T. P.    wrington,      IWP 4

           WheneVer th0 OO&U&I~~OA~W~OOUrt Or any OOUA~Y
       arter thirty day8 written notloe to the oountg at-
       torney or diatriot attorney to iii0 delinquent tax
       aulta and him failure to do 80, ahall deem it neaea-
       aary or expedient, aald oourt nay oontraot with any~
       competer;tattorney to enforoe or asslat in the en-
       foroemnt 0r the ooleoti0n or any asUnguent state
       and oountg tare8 tor a per oant on the taxea, penalty
       and lnteraat aotually oolleotsd,as@ aald oourt la
       further authorized to pay ror an abWzaot of property
       aaaeaaad or uknown sfidunrendered from the taxes,
       interest and penalty to be oollectsd on auoh land,
       but all auoh payment and rxpenaea shall be oontln-
       gent upon the oolleotlon of auoh taxem, penalty aad
       intereat. It ahall be the duty of the oountf attor-
       ney, or of the ~latrlot attorney,     where there la no
       oounty attorney, to aotively aaalst anp person with
       nhom auoh oontraot  lo ditaa0, by riltng an9 puahbg
       to a speedy oonalualon all rulte ror colleotlon 0r
       delinquent taxes, under any contreot made as herein
       above apeolflsd; provided that where any district
       or oounty attorcey nhall Pail or refuee to file end
       proeecute such aulta in good faith, he shall not be
       entitled to my reea thereiron, but auoh reea shall
       Ae?srtheleea be colleoted as e part or the oosts or
       ault and applied on the payment of the oompenaatlon
       allowed  the attorney proseoutlng the nult, and the
       attorney with whom much oontraot haa bsea made la
       hereby fully eapouered and authorlaed to prooeed
       in suoh suit8 without the jOlAder and aaslstanoe
       or said oounty or dlatrlot attorneya."
       Art.     7335a,    IT.A. C, s., provldos~
           "9.0. 1. Nb oontraot shall be made or entered
       into by the Oo&aaionerac Court in oonneotlon with
       the ool~eotlon or dC4uACpAt taxem where the oompen-
       aatlon under auoh oontraot la more than rirtem psr
       cent or tha aaount oolleoted. Said OOAtmOt     must
       be approved by both the Comptroller and the Attorney
       Qeneral or the State or Texas, both am to aubatanoe
       and rofm. Provided, however, the County or Dlatrlot
       Attorney shall.not receive any oompenaetlonfor any
       aervloea he may render in ooarreotionwith the per-
       rOrRUNAOeor the oontraot or the taxea oolleoted
       thereunder.
          Veo. 2. Any oontreot made in vloletloA or thia
       Aot ahall be void.*
JOR. T. P, mrfimion,          page 5

       Art. 7332, V. A. C. 3, was laet ammded in 1931 by the
12nd Leg., 2nd C. S., p 21, Chap. 16.
       Art. 7335, ‘V.A. G. 9, war latltamended in 1923, Aots
or tha 3rd CI Se, p 182.
         Art.     7332, am amended, la a later statute    than Art,
7335.                                       ,:
       xt ril1 be noted that  Art. 7335, rstkng      to the reea
or diatrlst arid oounty attorneys, expresrly proridaa that suoh
fees ahall neverthelese be collooted aa a part of the aosta ot
suit and applied on thr payment or the ooqanaatlon     allawad the
attorney proseouting  the lulC. Art. 7332, referring to auoh
reee, exprrealy provider that the loregoing ofilolala nahall
not be entitled to the..reeaher&n provided for lu lnatanoea
where auoh delinquent taxes are oolleoted  under oontrrota be-
tween the Conmlsalonera~ Court and other8 for the oolleetion
or ouoh taxe8, and in euoh instanoea the fees herein provided
for suoh orrloera ahall not be assessed nor ool1ected.e
       Arts. 7332 end 7335 are statutes Fn per1 materia regarcl-
ing the aoaesemrnt ard collsotiunof the above iUentiOAe6fees
for dlatrlot attorneys or oounty nttornega in della~uant tax
suits.
         It la stated     In Tsx. Jur,,   Vol.   35, p. 2531
            "It  la a settled rule of statutory   interpretation
         that atatutaa    whloh deal with the ame goner81 eub-
         jeot, have the same geno;lalyurpODI, or relate    to the
         aum peraon or thing or alaaa of persona or thlnga,
         are oonridered 68 ‘in pari imteria* (in relation to
         the same matter), although they oontaln AO refermoe
         to orio another,   and although they were peased at dll-
         feront tfrwr or at .dlrrerentaeaalona or the Legla-
         latunr
            “In order to arrive at a proper oonetruotlonor a
         mtetute, and deternine  the exaot legislstiro into&t,
         all aoti rindEarto oi aota in oar1 naterla will,
         therefore. be taken. read uid oonatrued to~&etmr, each
         enaotment-inrefereiioeto the &her, em though they
         were parts or law., Any oonrllot between their pro-
         rlrlona will be haraOnl%ad, it poraible, and efteot
         will be given to all tae provlaioaa Of e%Qh Oat ii
         they pan be made to atsnd togc, the aid have oonour-
         rent errioaoy.
                                                                          i
                                                                    535

son.   T.   P. Burrington,   page 6


               “The purposr of the in pari leateria    rule of
        aonatruotion la to carry out the full lrgirletiv8
        intent, by giving effect to all laws and ~XXW~S-
        ions bearing upon the sfuue aubjeot.      It proaeeda
        upon the auppoaltion    that 84+erel  atatutsa  r4lating
        to one aubjeat are governed by 0114rpirit a&d polioy,
        and are intmied to ba oonriatent and harmon1oua In
        their aaoeral psrta and proviaiona. Tii8rule applier
        where on4 otatute    deal8 with a subjoot in aomprshen-
        eivs tieI' and rhothor dOala with a POrtiOn Or the
        Sal24 8Ubf4Ot  in 8 more a4tinite way. On the other
        hand, the rul4 ia not 8pplicabh      to 4naotarent8that
        oover diifarent aituationa    and nhioh wer4 apparently
        hot lnt4nded to be oonaidereb togeth4r."
      A8 .heretofore rtatsd, Arta. 7332 and 7335, regarding the
fee8 of county attorneya, ori0inal    dietriot attorneyr, or aia-
triot attorneys in delinquent tax 8uit8,    are in pari 04teria ana
it irrimpossible to reconcile them, aa om statute expressly pro-
vides that such teea ahall not be aeseessd nor colleoted, and the
other expressly provide8 that auoh fees shall naverthelesa be
oolleoted 88 part 0r ths cost8 or the suit and 4pplisd on th4
payment of the aompenaation allowed the attorney.proseouting
the suit. The older statute    will be held to be repealed by
lmplioation to the extent ol' the oonfllot. Under suoh olrou@
etanoea, it 18 groaum4d that the Lsgialature intended to r4psal
all law8 or part8 0r laws clearly lhoon8iat4nt with its later
Aot. Canerally apeaking, an Aot that is later in point of tima
control8 repeals or euperaeder     sn earlier Aot in8Otar aa the
two are 1noonaiatent and irrsoonoilable, and both oannot stand
at the sainetim.
        You ar4 reapeotfully aavia4d it 18 the opinion or thir
departient that Art. 7332, a8 amended, a later rtatute than Art.
7335, repealr or ruper8eae8   raid Art. 7335 inrorat 88 8.54iaetatuter
oonrliot ,withrerer4hoe to tha asaaseing ana oolleoting   0r tee8 ror
oounty attorneya, orbuinal di8triot 4ttOrLL4y8,   or dirtriot attor-
neys in inatancea where delinquent tbmea are oolleoted undrr
contraot between the Comi8aIonerat     Court and others. You are
further adviaed that the fee8 provided tor oouhty attornsyr,
orbsine dietriat    attorn4ya, or dirtriot attorney8 in delinquent
tax suits should not b4 8844484d nor 00114otea in oaatlswhere
delinquent   taxer are colleoted under oontraot between the Coui-
n&aalonera' Court and othera for the colleotion of suoh taxes.
                                                                       536



Lion.T. P. Burrington, page 7

         Xe now ooncliaeryour 84OOnd que8tion regarding the
shsriff~a feea in delinquent tax mita. It will be noted
that Art. 7332 expressly    provide8 that the 8herifr or the
oOn8t8bh    or the county in whioh suit 18 pending   8hall re-
oelve a fee of .iZ,OOin eaoh aaae whioh will aover the aer-
vi00 or all prooe88, and the 8elling or the property and
axeouting deed8 ror came, You atated invour letter that
the derendaht naivea    oitetlon and that the sherirr per-
formed AO aorvics in the tax wit.      This being true, it la
our OpiAiOA that the +2*00 tee for th8 rherirr or OOA8t8ble
ahotid not be a8a4a8oQ in thi8 ,oa80,a8 there wa8 no 8er-
vfoe p8rrormed by either    of thea.  It 18 well eatabli8hed
in thit State that   bcrore 8n orricer 18 entitlad to receive
fees   or   ooamiasions,   reosigt   thereof anusthave   been   pro-
vided for and the amount fixed by law; and he must have per-
fomed the servioes  for iuhioh coz%~nsationhas beea speoi-
flea. (See Tex. hr., Vol. 34, y. 522, and the authorities
cited theroifi.)




.w:w